 Case 2:19-cv-00384-JRG Document 19 Filed 06/01/20 Page 1 of 4 PageID #: 104



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION
                                                §
LONGHORN HD LLC.,                               §      Case No. 2:19-cv-00384-JRG
                                                §
                          Plaintiff,            §      JURY TRIAL DEMANDED
                                                §
           v.                                   §
                                                §
CHECK POINT SOFTWARE                            §
TECHNOLOGIES LTD.,                              §
                                                §
                          Defendant.            §
                                                §

      JOINT MOTION FOR ENTRY OF AGREED DOCKET CONTROL ORDER

       Pursuant to the Court’s Scheduling Order dated April 17, 2020 (Dkt. 11), Plaintiff

Longhorn HD LLC. and Defendant Check Point Software Technologies, Ltd. (collectively, the

“Parties), jointly and respectfully request that the Court enter the proposed Docket Control

Order, attached hereto as Exhibit A.

       At the May 18, 2020 scheduling conference, the Court set the Markman hearing for 9:00

AM on November 13, 2020. Defendant has indicated that it has a conflict on November 13 due

to a previously scheduled Markman hearing in Broadband iTV, Inc. v. DISH Network LLC, Case

No. 6:19-cv-716-ADA (W.D. Tex.). As a result of this conflict, Defendant respectfully requests

that the Court reset the Markman for the Court’s earliest convenience either earlier in the week

of November 9, 2020, or during the week of November 16, 2020. Plaintiff does not oppose this

request.

Dated: June 1, 2020                                  BROWN RUDNICK LLP

                                                     /s/ Vincent J. Rubino, III
                                                     Alfred R. Fabricant
                                                     NY Bar No. 2219392
                                                     Email: afabricant@brownrudnick.com
Case 2:19-cv-00384-JRG Document 19 Filed 06/01/20 Page 2 of 4 PageID #: 105



                                         Peter Lambrianakos
                                         NY Bar No. 2894392
                                         Email: plambrianakos@brownrudnick.com
                                         Vincent J. Rubino, III
                                         NY Bar No. 4557435
                                         Email: vrubino@brownrudnick.com
                                         BROWN RUDNICK LLP
                                         7 Times Square
                                         New York, NY 10036
                                         Telephone: (212) 209-4800
                                         Facsimile: (212) 209-4801

                                         Justin Kurt Truelove
                                         Texas Bar No. 24013653
                                         Email: kurt@truelovelawfirm.com
                                         TRUELOVELAWFIRM, PLLC
                                         100 West Houston
                                         Marshall, Texas 75670
                                         Telephone: (903) 938-8321
                                         Facsimile: (903) 215-8510



                                          /s/ Alyssa Caridis (With permission)
                                         Alyssa Caridis
                                         State Bar No. 260103
                                         Email: acaridis@orrick.com
                                         ORRICK, HERRINGTON &
                                          SUTCLIFFE LLP
                                         777 South Figueroa Street, Suite 3200
                                         Los Angeles, CA 90017
                                         Telephone: (213) 629-2020
                                         Facsimile: (213) 612-2499

                                         Clement Roberts
                                         CA State Bar No. 209203
                                         Email: croberts@orrick.com
                                         ORRICK, HERRINGTON &
                                          SUTCLIFFE LLP
                                         405 Howard Street
                                         San Francisco, CA 94105
                                         Telephone: (415) 773-5700
                                         Facsimile: (415) 773-5759




                                     2
Case 2:19-cv-00384-JRG Document 19 Filed 06/01/20 Page 3 of 4 PageID #: 106



                                         Evan Brewer
                                         State Bar No. 304411
                                         Email: ebrewer@orrick.com
                                         ORRICK, HERRINGTON &
                                          SUTCLIFFE LLP
                                         1000 Marsh Road
                                         Menlo Park, CA 94025-1015
                                         Telephone: (650) 614 7400
                                         Facsimile: (650) 614 7401

                                         Eric H. Findlay
                                         Email: efindlay@findlaycraft.com
                                         State Bar No. 00789886
                                         FINDLAY CRAFT, P.C.
                                         102 North College Avenue, Suite 900
                                         Tyler, TX 75702
                                         Telephone: (903) 534-1100
                                         Facsimile: (903) 534-1137

                                         ATTORNEYS FOR DEFENDANT
                                         CHECK POINT TECHNOLOGIES
                                         LTD.




                                     3
 Case 2:19-cv-00384-JRG Document 19 Filed 06/01/20 Page 4 of 4 PageID #: 107



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 1, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                             /s/ Vincent J. Rubino, III
                                                Vincent J. Rubino, III
